E
                    Arrwrriu   ax. TEXAS

                    April 1, 1965

          John E. Blalne           Opinion No. C-410
Chairman
Liquor Regulation Committee        Re: Constitutionalityof Rouse
House of Representatives               Bill No. 257
State of Texas
Capitol Building
Austin, Texas
Dear Mr. Blalne:
       You have recently asked the opinion of this offi&
as to the constltutionali,tyof House Bill No, q57 of th,e
59th Legislature. House Bill No. 257 proposes to amend
Vernon:'8Penal Code, Article 666-26, subsection (b) so as
to d&eta the WON "knowingly"from this subsection.
       Article 666-26, subsection (b) npw reads:
          "(b) It shall further be unlawful for
      any person to knowingly sell an liquor to
      any person under twenty-one (213 years of
      age, or to any person who is intoxicated,or
      to any habitual drunkard, or to any insane
      person."
       House Bill No. 257 reads in that portion pertinent
to your request as follows:
          "(b) It shall further be unlawful for
      any person to sell any liquor to any person
      under twenty-one (21) years of age, or to
      any person who is intoxicated,or to any
      habitual drunkard, or to any Insane person."
       We have made a search of the organic, the statutory
and the case law covering the subject of acts that are malum
prohibiturnand find nothing which cauaes’us to conclude that
the proposed amendment Is unconstitutional.
       Therefore, we are of the opinion that the proposed
amendment to Article 666-26, subsection (b), Vernon's Penal
Code is constitutional.


                               -1939,-
Honorable Joe E. Blaine, page 2 (C-410)


                          SUNNARY
           House Bill No. 257 of the 59th Legis-
       lature is constitutional.
                             Yours very truly,
                             WAQOONER CARR
                             Attorney General   of Texas




                                Assistant Attorney   General


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Bob Flowers
Harry Gee
Sam L. Kelley
APPROVED FOR TIiRA!P!l'ORNEYOENERAL
BY: Stanton Stone




                              -1940-